
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1506
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mrs. Lowey submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Encouraging State and local governments to
		  establish plastic bag recycling programs.
	
	
		Whereas it is estimated that residents of the United
			 States use approximately 100,000,000,000 plastic bags per year, but only an
			 estimated 0.6 percent of such bags will be recycled;
		Whereas the production of plastic bags and film plastic
			 worldwide uses over 12,000,000 barrels of oil per year, accounting for more
			 than 4 percent of the world's total oil production;
		Whereas the Environmental Protection Agency has found that
			 the average plastic bag takes up to 1,000 years to decompose; and
		Whereas because plastic bags do not easily biodegrade,
			 such bags ultimately break down into smaller pieces that contaminate soil and
			 waterways and cause injury, illness, or death to animal and marine life: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes voluntary recycling programs
			 initiated at retail locations throughout the country and supports the expansion
			 of such programs;
			(2)commends those
			 State and local governments that have taken steps to establish or require
			 plastic bag recycling programs; and
			(3)encourages State
			 and local governments to continue to pursue such recycling programs.
			
